DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 CARLOS HERNANDEZ-CHAPARRO,
                          Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-1358

                         [September 3, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward Harold
Merrigan, Jr., Judge; L.T. Case No. 05-012118-CF-10C.

  Carlos Hernandez-Chaparro, Florida City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.